Name: Council Decision (EU) 2016/1841 of 5 October 2016 on the conclusion, on behalf of the European Union, of the Paris Agreement adopted under the United Nations Framework Convention on Climate Change
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  deterioration of the environment;  environmental policy
 Date Published: 2016-10-19

 19.10.2016 EN Official Journal of the European Union L 282/1 COUNCIL DECISION (EU) 2016/1841 of 5 October 2016 on the conclusion, on behalf of the European Union, of the Paris Agreement adopted under the United Nations Framework Convention on Climate Change THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) At the 21st Conference of the Parties to the United Nations Framework Convention on Climate Change (UNFCCC), which took place in Paris from 30 November to 12 December 2015, the text of an agreement was adopted, concerning the strengthening of the global response to climate change. (2) The Paris Agreement was signed on 22 April 2016 in accordance with Council Decision (EU) 2016/590 (2). (3) The Paris Agreement will enter into force on the 30th day after the date on which at least 55 Parties to the UNFCCC accounting in total for at least an estimated 55 % of total greenhouse gas emissions, have deposited their instruments of ratification, acceptance, approval or accession. Parties to the UNFCCC include the Union and its Member States. In its conclusions of 18 March 2016, the European Council underlined the need for the Union and its Member States to conclude the Paris Agreement as soon as possible and on time in order to be parties as of its entry into force. (4) The Paris Agreement replaces the approach taken under the 1997 Kyoto Protocol. (5) The Paris Agreement, inter alia, sets out a long-term goal in line with the objective to keep the global temperature increase well below 2 °C above pre-industrial levels and to pursue efforts to keep it to 1,5 °C above pre-industrial levels. In order to achieve this goal, the Parties will prepare, communicate and maintain successive nationally determined contributions. (6) Under the Paris Agreement, as of 2023, the Parties are to undertake a global stocktake every five years, based on the latest science and implementation to date, which will track progress and consider emission reductions, adaptation and support provided, and each Party's successive contribution is to represent a progression beyond its then current contribution and reflect its highest ambition. (7) A binding target of at least a 40 % domestic reduction in economy-wide greenhouse gas emissions by 2030 compared to 1990 was endorsed in the conclusions of the European Council of 23 and 24 October 2014 on the 2030 climate and energy policy framework. On 6 March 2015, the Council adopted this contribution of the Union and its Member States as their intended nationally determined contribution, which was submitted to the Secretariat of the UNFCCC. (8) In its Communication accompanying the proposal for the Union to sign the Paris Agreement the Commission emphasised that the global clean energy transition requires changes in investment behaviour and incentives across the entire policy spectrum. It is a key Union priority to establish a resilient Energy Union to provide secure, sustainable, competitive and affordable energy to its citizens. Achieving this requires continuation of ambitious climate action and progress on other aspects of the Energy Union. (9) The Council confirmed in its conclusions of 18 September 2015 that the Union and its Member States intend to act jointly under the Paris Agreement and welcomed the intention of Norway and Iceland to participate in this joint action. (10) The joint action by the Union and its Member States will be agreed in due course and will cover the respective emission level allocated to the Union and its Member States. (11) Article 4, paragraph 16, of the Paris Agreement requires the secretariat to be notified of the joint action, including the emission level allocated to each Party within the relevant time period. (12) The Paris Agreement is in conformity with the environmental objectives of the Union as referred to in Article 191 of the Treaty, namely preserving, protecting and improving the quality of the environment; protecting human health; and promoting measures at international level to deal with regional or worldwide environmental problems, and in particular combating climate change. (13) The Paris Agreement and the Declaration of Competence should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Paris Agreement adopted on 12 December 2015 under the United Nations Framework Convention on Climate Change is hereby approved on behalf of the Union. The text of the Paris Agreement is attached to this Decision. The Declaration of Competence attached to this Decision is also approved on behalf of the Union. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of ratification with the Secretary-General of the United Nations, in accordance with Article 20, paragraph 1, of the Paris Agreement, together with the Declaration of Competence. Article 3 1. Member States shall endeavour to take the necessary steps with a view to depositing instruments of ratification simultaneously with the Union or as soon as possible thereafter. 2. Member States shall inform the Commission of their decisions on ratification of the Paris Agreement or, according to the circumstances, of the probable date of completion of the necessary procedures. Article 4 This Decision shall enter into force on the date following that of its adoption. Done at Brussels, 5 October 2016. For the Council The President M. LAJÃ Ã K (1) Consent of 4 October 2016 (not yet published in the Official Journal). (2) Council Decision (EU) 2016/590 of 11 April 2016 on the signing, on behalf of the European Union, of the Paris Agreement adopted under the United Nations Framework Convention on Climate Change (OJ L 103, 19.4.2016, p. 1).